Appellant requests leave to file second motion for rehearing in which he complains rather bitterly because *Page 573 
we did not discuss at length his several bills of exception. They were considered as shown by the last paragraph in our original opinion and were thought then to present no error. We remain of the same opinion after again examining them. If this court should undertake to set out and discuss in detail each bill of exception in every case brought before us, it would be an endless undertaking resulting at last in no general good to the bench and bar of the state.
The request for leave to file second motion for rehearing is denied.
Overruled.